Citation Nr: 0731509	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-20 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension based on the need for 
the regular aid and attendance of another person or on 
account of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1970 to December 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  

In an October 2005 letter, the veteran withdrew his request 
for a formal hearing at the RO.  There is no further 
indication that the veteran or his representative requested 
that the hearing be rescheduled, thus, the Board deems the 
veteran's request for a hearing withdrawn.  38 C.F.R. 
§§ 20.700-20.704 (2007).  


FINDINGS OF FACT

1.  There is competent medical evidence that the veteran's 
disabilities necessitate the regular aid or assistance of 
another person to help him perform some of the activities of 
daily living, to include assistance to dress or undress 
himself, to keep himself ordinarily clean, to consume foods, 
and attend to the wants of nature.

2.  The veteran does not have a single disability rated at 
100 percent and an additional disability independently rated 
at 60 percent or more and he is not confined to his home or 
its immediate premises.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the veteran, 
the criteria for entitlement to special monthly pension based 
on the need for regular aid and attendance have been met.  
38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.351, 3.352 (2007). 

2.  The criteria for an award of special monthly pension 
based on housebound status have not been met.  38 U.S.C.A. §§ 
1502, 1521, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.351, 3.352 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  A VA notice and 
duty to assist letters dated in March 2004, satisfied VA's 
duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, as it informed the appellant of what evidence was 
needed to establish a special monthly pension based on the 
need for regular aid and attendance or on account of being 
housebound, of what VA would do or had done, what evidence he 
should provide, informed the appellant that it was his 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support his claim, and 
asked him to provide any information in his possession.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The RO requested and received VA 
outpatient treatment records from the San Juan and Arecibo VA 
Medical Centers (VAMC).  Also, the veteran's was afforded VA 
aid and attendance examinations in December 2004 and October 
2005, along with VA joints and psychiatric examinations.  In 
April 2007, the veteran submitted a statement that there is 
no additional evidence pertaining to his claim.  Therefore, 
the Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an effective 
date, if a special monthly pension was granted on appeal.  
When implementing the award, the RO will address any notice 
defect with respect to the effective date elements.  
Significantly, the veteran retains the right to appeal any 
effective date assigned by the RO.   

The Board finds that the evidence of record - medical 
treatment records, VA examination reports, and lay statements 
-- is adequate for determining whether the criteria for a 
special monthly pension have been met.  Accordingly, the 
Board finds that the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and no further assistance to the appellant in 
acquiring evidence is required by statute.  38 U.S.C.A. 
§ 5103A.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Analysis

Under the applicable criteria, increased pension is payable 
to a veteran by reason of the need for aid and attendance or 
by reason of being housebound.  38 U.S.C.A. § 1521 (West 
2002); 38 C.F.R. § 3.351(a)(1) (2007).  The need for aid and 
attendance means helplessness or being so nearly helpless as 
to require the regular aid and attendance of another person.  
38 C.F.R. § 3.351(b).  A claimant will be considered in need 
of regular aid and attendance if that person (1) is blind or 
so nearly blind as to have corrected visual acuity of 5/200, 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or (2) is a patient in a 
nursing home because of mental or physical incapacity; or (3) 
establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. 
§ 1502 (West 2002); 38 C.F.R. § 3.351(c) (2007).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the appellant to 
dress or undress herself or to keep herself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of the appellant to feed herself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.  38 C.F.R. § 3.352(a) (2007).

"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the appellant remain in 
bed.  The fact that a claimant has voluntarily taken to bed 
or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  Id.

It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
appellant is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the appellant is 
so helpless as to need regular aid and attendance, not that 
there be a constant need.  Id.  Determinations that a 
claimant is so helpless as to be in need of regular aid and 
attendance will not be based solely upon an opinion that his 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  Id.

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court held 
that it was mandatory for the VA to consider the enumerated 
factors under 38 C.F.R. § 3.352(a); that eligibility required 
at least one of the enumerated factors to be present; and 
that, because the regulation provides that the "particular 
personal function" which a claimant is unable to perform 
should be considered in connection with his condition as a 
whole, the "particular personal function" must be one of the 
enumerated factors.

In the present appeal, it is not contended, or shown, that 
the appellant is a patient in a nursing home or that he is 
blind or so nearly blind as to have corrected visual acuity 
of 5/200 or less, in either eye, or concentric contraction of 
the visual field to 5 degrees or less.  In this case, the 
appellant contends that he is entitled to a special monthly 
pension based on aid and attendance, because he is unable to 
perform the routine activities of daily living and needs the 
assistance of another person due to the severity of his 
disabilities.

Medical evidence consists of outpatient treatment records 
from San Juan and Arecibo VAMC, between July 2003 and August 
2004, a statement submitted by H. L. Martinez, M.A., 
psychiatric evaluation in May 2006 by A. F. Padilla, M.D., 
and VA examinations.  Medical treatment records show that the 
veteran has been consistently receiving treatment for his 
degenerative spine disease, degenerative joint disease of the 
wrist, sleep apnea, and depression.  

The veteran underwent VA aid and assistance examinations in 
December 2004 and October 2005.  The veteran reported to both 
VA examinations with the assistance of his wife.  The veteran 
was not hospitalized or permanently bedridden.  However, he 
was diagnosed with degenerative disc disease of the cervical 
and lumbar spine, sleep apnea, osteoarthritis in the knee 
joint, and fracture of the right wrist.  Both of the VA 
examiners found that the veteran needed assistance to eat, 
dress, bath, use the bathroom, and ambulate.  The veteran 
could walk short distances but needed the assistance of a 
person or a cane.  The VA examiners opined that, despite his 
ability to walk short distances, a wheelchair is necessary.  
The October 2005 VA examiner further found that the veteran 
is partially dependent on others to protect himself from the 
dangers of daily environment and can only leave home with the 
assistance of others.

After a careful review of the evidence of record, the Board 
finds that the appellant is entitled to a special monthly 
pension based on the need for regular aid and attendance of 
another person.  The medical evidence suggests that the 
veteran needs help with traveling, bathing, eating, and 
tending to other hygiene needs; that he is unable to care for 
the needs of nature and requires the assistance of his wife 
to carry out such tasks.  Accordingly, the Board concludes 
that, resolving any reasonable doubt in favor of the veteran, 
the evidence supports the claim for special monthly pension 
on account of the need for aid and attendance.

SMC for Housebound Status

The appellant has generally requested special monthly pension 
based on housebound status, though neither he nor his 
representative has entered specific contentions as to how the 
housebound criteria is alleged to have been met. 

To establish entitlement to special monthly pension based on 
housebound status under 38 U.S.C.A. § 1114(s), the evidence 
must show that an appellant is permanently and substantially 
confined to the immediate premises.  38 C.F.R. §§ 3.351, 
3.352.  The requirement that the veteran be "permanently 
housebound" is met when he is substantially confined to his 
dwelling and the immediate premises by reason of disability 
or disabilities which it is reasonably certain will remain 
throughout the veteran's lifetime.  See 38 C.F.R. § 3.351(a).

As indicated by the evidence outlined above, the weight of 
the evidence shows that the appellant is not permanently and 
substantially confined to the immediate premises.  The 
evidence shows that the appellant was able to walk with 
assistance of a person or with a cane and could leave home 
with assistance.  Further, the Board observes that this 
benefit is available contingent upon a showing that a 
disability is ratable at 100 percent.  In this case, the 
veteran does not have a single disability that is so rated, 
and he thus lacks the basic requirement for entitlement.

Based on the evidence indicated above, the Board finds that 
the preponderance the evidence is against the appellant's 
claim for special monthly pension based on housebound status.  
Because a preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b).


ORDER

Special monthly pension based on the need for regular aid and 
attendance for the veteran is granted, subject to the laws 
and regulations governing the payment of monetary benefits.

Special monthly pension by reason of being housebound is 
denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


